                   . . \        '
                 \: ! -\ :
                 \'.:   j   '




                                                                     TSDC SONY
                                                                         DOCUMENT
                                                                         ELECTRO~l,CALLY FI.LED
UNITED STATES DISTRICT COURT
                                                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATEF-II-.F.-.D-:-,2-/1-1~/-~-0-
 ACLl INVESTMENTS LTD., et al.,

                            Plaintiffs,                   No. 19 Civ. 9014 (LLS)

         V.

 BO LIV ARIAN REPUBLIC OF VENEZUELA,

                            Defendant.

              iP:R.QP0~) ORDER FOR WITHDRAW AL OF ATTORNEY

         IT IS HEREBY ORDERED that, pursuant to Rule 1.4 of the Local Rules of this Court,

Mark T. Stancil is withdrawn as counsel for Plaintiffs in this matter.




Dated:   -i. \   \I         l\      t
                                                      Louis L. Stanton
                                                      United States District Judge
